Title: From George Washington to Gouverneur Morris, 5 September 1778
From: Washington, George
To: Morris, Gouverneur


          
            Dear Sir,
            White-plains Sepr 5th 1778.
          
          I was yesterday favoured with your Letter of the 31st Ulto—The one you allude to, came
            to hand about five days before.
          I thank you for your very polite and friendly appeal, upon the Subject of half bounty
            in solid Coin. The measure, I have no doubt, would produce an Instant benefit, so far as
            the engaging drafts &ca might be concerned; but I am certain, many mischievous
            and pernicious consequences would flow from it—It would have a tendency to depreciate
            our paper money, which is already of little value—and
            give rise to infinite difficulties and irremoveable inconveniences. Nothing after this
            would do but gold or Silver. All would demand it—and none would consider the
            impracticability of its being furnished. The Soldiers seeing the manifest difference in
            the value between that and paper—that the former would procure, at least, five or Six
            fold as much as the latter, would become dissatisfied—they would reason upon the
            subject—and in fine cast their views to desertion (at least) as a
            very probable and the only expedient from whence it might be derived and similar
            & greater advantages arise.
          
          As the Express is now waiting, I will not enter upon a long detail—or into an
            enumeration of the evils that would result from the Grant. I am satisfied they would be
            many & of an obstinate & injurious kind; and that they would far over
            ballance in their operation & effect, any present good. We have no prospect of
            procuring Gold & Silver to discharge more than a mere scruple of our demand. It
            is therefore our interest & truest policy to give a currency—to fix a value, as
            far as it may be practicable, upon all occasions, upon that which is to be the medium of
            our internal commerce, and the support of the War. I am Dr Sir Yrs Very
            Affectionately
          
            Go: Washington
          
        